Citation Nr: 0425523	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ankle strain from February 1, 1999 to March 5, 2002.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for left ankle strain from March 6, 2002. 

3.  Entitlement to an initial compensable evaluation for 
right shoulder strain from February 1, 1999 to March 5, 2002.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder strain from March 6, 2002.

5.  Entitlement to a compensable initial evaluation for 
onychomycosis and/or tinea pedis.

6.  Entitlement to a compensable initial evaluation for 
eczema on the lower lip.

7.  Entitlement to an initial evaluation in excess of 10 
percent for urethral stricture.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for loss of grip 
strength in both hands.

10.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had verified active service from November 1980 to 
January 1999.  The veteran had unverified active service from 
September 1973 to September 1977 and service in the National 
Guard or Reserves from January 1979 to November 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
September 1999 rating decision by the Department of Veteran's 
Affairs (VA) regional office (RO) in Fort Harrison, Montana.

The issues of entitlement to service connection for a back 
disorder, for a sleep disorder, and for loss of grip strength 
in both hands are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for the initial evaluation of the 
veteran's left ankle strain from February 1, 1999 to March 5, 
2002, an initial evaluation in excess of 10 percent for left 
ankle strain from March 6, 2002, an initial compensable 
evaluation for right shoulder strain from February 1, 1999 to 
March 5, 2002, an initial evaluation in excess of 10 percent 
for right shoulder strain from March 6, 2002, a compensable 
initial evaluation for onychomycosis and/or tinea pedis, a 
compensable initial evaluation for eczema on the lower lip, 
and an initial evaluation in excess of 10 percent for 
urethral stricture; all reasonable development necessary for 
the disposition of the appeal of these claims has been 
completed.

2.  The left ankle strain was manifested by symptoms of 
minimal discomfort from February 1, 1999 to March 5, 2002; 
the veteran had both full strength and full range of motion 
without tenderness to palpation.

3.  From March 6, 2002 the left ankle strain had full range 
of motion in plantar flexion and limited dorsiflexion to 5 
degrees with a slight reduction in pronation and supination, 
for no more than overall moderate limitation of motion, and 
complaints of pain.

4.  The right shoulder strain was manifested by tenderness 
over the acromioclavicular joint when palpated from February 
1, 1999 to March 5, 2002; the veteran had full range of 
motion and full strength.

5.  From March 6, 2002 the right shoulder strain was 
manifested by abduction to 90 degrees or more with occasional 
pain at 90 degrees.

6.   The onychomycosis and/or tinea pedis are manifested by 
objective evidence of slight scaling and discolored and 
thickened, and at times, brittle and crumbling toenails, and 
subjective complaints of itching, cracking, and bleeding when 
the feet are left untreated by topical creams; exudation or 
constant itching, extensive lesions, or marked disfigurement 
are not manifested and the onychomycosis and/or tinea pedis 
does not affect 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas.

7.  Eczema of the lower lip is manifested by a slightly 
discolored patch on the left lower lip, ranging between 3X3 
to approximately 5X8 millimeters in size, and subjective 
symptoms of flaking and peeling; it covers less than 5 
percent of the entire body and less than 5 percent of exposed 
areas are affected, and no more than topical therapy was 
required during the past 12-month period.

8.  Urethral stricture was manifested by voiding dysfunction 
with predominant symptoms of frequent urination with nocturia 
once a night from February 1, 1999, to March 5, 2002; the 
evidence does not show daytime voiding at intervals of less 
than two hours or awakening to void at least three per night 
from February 1, 1999, to March 5, 2002.

9.  From March 6, 2002 through September 10, 2002 urethral 
stricture was manifested by voiding with predominant symptoms 
of frequent urination with daytime voiding at an interval of 
one hour on average and nocturia once or twice a night.

10.  From September 11, 2002, the urethral stricture was 
manifested by voiding with predominant symptoms of frequent 
urination with daytime voiding at 45-minute intervals.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for left ankle strain from February 1, 1999 to 
March 5, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7,  4.31, 4.71a, Diagnostic Codes 5024-5003-5271 
(2003).

2.  The schedular criteria for an initial rating in excess of 
10 percent for a left ankle strain, from March 6, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.71a, Diagnostic Codes 5024-5003-5271 (2003).

3.  The schedular criteria for an initial compensable 
evaluation for right shoulder strain, from February 1, 1999 
to March 5, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5019-
5003-5201 (2003).

4.  The schedular criteria for a 20 percent initial 
evaluation for right shoulder strain, from March 6, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.14, 4.31, 4.71a, Diagnostic Codes 5019-5003-5201 (2003).

5.  The schedular criteria for a 10 percent initial 
evaluation for onychomycosis and/or tinea pedis have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7 (2003); 
38 C.F.R. §  4.118, Diagnostic Code 7806 (prior to and on 
August 30, 2002).

6.  The schedular criteria for an initial compensable initial 
evaluation for eczema on the lower lip have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7 (2003); 38 C.F.R. §  
4.118, Diagnostic Code 7806 (prior to and from August 30, 
2002).

7.  The schedular criteria for an initial evaluation in 
excess of 10 percent for urethral stricture from February 1, 
1999, to March 5, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7518 (2003).

8.  The schedular criteria for a 20 percent initial 
evaluation from March 6, 2002, to September 10, 2002, and a 
40 percent initial evaluation from September 11, 2002, for 
urethral stricture have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.115a, 4.115b, Diagnostic Code 7518 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board notes that the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The new legislation provides for, 
among other things, notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the September 1999, and May 2003 rating 
decisions, the September 1999 Statement of the Case (SOC), 
and the June 2002, November 2002, and December 2003 
Supplemental Statement of the Case (SSOC) adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim.  The Board observes that the SSOC's 
informed the veteran of the VCAA statute and implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed a September 1999 rating 
decision.  Only after that rating action was promulgated did 
the AOJ, in September 2003 and December 2003, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
the U.S. Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, as noted above, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
a February 2003 letter informing the appellant that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
also has provided the appellant with VA medical examinations 
to resolve his appeal.  These evaluations were adequate for 
rating purposes and the evidence, as a whole, contains 
sufficient findings to make a decision on all of the 
increased rating and service connection claims on appeal, 
other than service connection for a back disorder.  There is 
no further duty to provide an examination or opinion with 
regard to the issues in question.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159 (c)(4) (2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in October 1998.  The veteran 
reported that his left ankle tends to sprain easily, on 
average one to three time a year.  When he has a sprain, the 
ankle swells up, but otherwise, he has minimal discomfort.  
It pops and clicks at times.  He stated he sprained it 
multiple times while on active duty.  He does not wear a 
brace.  He denied any use of a cane or crutch on a chronic 
basis.  Regarding his feet, the veteran reported he had a 
fungus intermittently in the 1980's and he now believes he 
has a fungus in his fingernails.  Regarding the urethral 
stricture, the veteran reported he underwent dilatation in 
the 1990's, but still has difficulty.  He stated he 
frequently feels as though he is not emptying his bladder and 
this results in him having to urinate frequently.  He denied 
any nocturia, recurrent bladder infections, or history of 
polynephritis.  

Physical examination demonstrated the prostate was firm and 
nontender without any palpable nodules.  Dermatological 
examination was negative, but the veteran had hypertrophied 
yellow toenails on all toes of his right foot and on three 
toes of his left foot.  Heme/lymph examination was negative.  
Endocrine examination was negative.  The veteran had full 
range of motion in the left ankle as follows:  20 degrees 
dorsiflexion, 45 degrees plantar flexion, 30 degrees 
inversion, and 20 degrees eversion without tenderness to 
palpation.  There was no visible swelling and drawer test was 
negative.  The pertinent impression was onychomycosis present 
as discussed, with a history of tinea pedis with a negative 
current examination.

The veteran underwent a C&P examination in December 1998.  
The veteran reported having a urethral restriction from 1989 
to 1990 and he still has residual problems.  He indicated the 
symptoms began with trouble voiding, which went on quite a 
while before he had it checked in 1989.  Treatment included a 
cystoscope, which revealed some scarring in his urethra.  He 
was told the scarring was causing the frequency, the 
urinating in small amounts, and the dribbling.  He underwent 
a urethral dilatation, which relieved symptoms for only one 
day, and was so painful the veteran decided not to have it 
done again.  The veteran reported his symptoms continue.  The 
examiner noted the veteran will need a urology consultation 
for a cystoscope to determine the nature of the scarring.  
The diagnostic impression was urinary restriction.

The veteran underwent a C&P examination  on a fee basis in 
December 1998.  The chief complaint was voiding dysfunction 
with symptoms of frequency, urgency, sometimes some 
intermittent slow stream, hesitancy, and intermittent stream.  
He indicated the symptoms came and went, and were not 
consistent.  He stated he has nocturia once a night, but no 
dysuria or hematuria.  Service medical records indicate 
treatment for a urinary tract infection in 1987 and a 
cystoscopy in 1990, which showed some difficulty and a 
narrowing of the membranous urethra.  A urethral dilatation 
was done and another cystoscopy was done, but symptoms 
recurred after one day after the dilatation.  Physical 
examination indicated a 25-30 gram prostate without 
induration. 

The veteran underwent a VA C&P examination in March 1999.  
Regarding his right shoulder, the veteran reported he was 
diagnosed with right rotator cuff syndrome around 1974.  His 
current complaint was pain with heavy overhead use and 
extreme external rotation, but generally no pain on a day-to-
day basis.  He denied any popping, clicking, or instability.  
He denied any current physical therapy or medication for the 
shoulder.  The veteran reported he was diagnosed with 
onychomycosis around 1983.  He denied taking any Pheomeds for 
this and he denied any secondary bacterial infections as a 
result of onychmycosis.  Regarding his left lower lip, the 
veteran indicated he had had a dry patch on it since 1975.  
He stated the patch has never changed in size or severity.  
Dermatologists have told the veteran it is eczema.  On 
physical examination, there was tenderness to palpation on 
the acromioclavicular joint.  The right arm had full strength 
and full range of motion as follows:  forward flexion to 180 
degrees, extension to 30 degrees, abduction to 180 degrees, 
adduction to 50 degrees, and internal/external rotation to 90 
degrees without difficulty.  Penis was without lesions or 
discharge.  Testicles were descended without mass or 
deformities.  Prostate was firm, nontender without 
deformities.  All toenails were yellow, hypertrophied, and 
brittle, but the right foot appeared to be worse than the 
left.  There were no signs of secondary infection.  There was 
a 3 by 3 millimeter (mm) dry patch on the left lower lip that 
appeared to be benign.  There was no erythema or ulceration.  
The pertinent impressions were as follows: history of rotator 
cuff syndrome-tenderness over the acromioclavicular joint, 
otherwise unremarkable; onychomycosis as discussed; and, 
eczema of the left lower lip appears benign at this point.  

Treatment records from T.G.T., D.O. show the veteran 
presented in May 2000 with complaints of some right thoracic 
back pain and pain all about the right scapula and shoulder 
girdle.  On examination, the veteran had spasm in this area, 
but the shoulder itself was intact.  The assessment was 
somatic dysfunction thoracic spine, trapezius sprain-strain.  
In May 2001, the veteran complained of increasing problems 
with urinary frequency.  He also sought treatment for 
onychodystrophy of the right toenails, possibly 
onychomycosis.  

VA outpatient records show the veteran had a little 
exfoliation superficially over the soles of the feet.  There 
was no fissuring noted at that time.  He reported in June 
2001 that he urinated 15 to 20 times a day and got up 
multiple times during the night to urinate.  The plan was to 
start the veteran on a medication.  The examiner noted the 
veteran had a lot of urge when he went to the bathroom.  He 
wondered if the problems might be due in part to a spastic 
bladder.  The veteran presented for a podiatry consult in 
October 2001.  The veteran denied any pain with his toenails.  
He stated he uses topical antifungal cream for tinea.  
Examination demonstrated thick, discolored, hypertrophic 
fungal infections on the right with no ingrown toenails or 
pain.  

The veteran and his spouse testified in a local hearing in 
January 2002.  The veteran's testimony indicated the 
following pertinent information:

Movement of the left ankle is limited by pain.  It swells up 
and it takes 7-10 days before going down.  (Transcript (T.) 
at p. 5)  The ankle is weak.  The feet itch continually and 
flake off; the toenails also come off.  (T. at p. 6)  
Medication has reduced weeping, cracking, and bleeding to 
approximately two episodes a year.  (T. at pp. 6-7)  Movement 
of the right arm above the veteran's head is limited by pain.  
(T. at p. 7)  The veteran has a pea-sized spot on his left 
lower lip that bleeds at times, then the skin peels and dries 
off.  Sometimes the skin will fall off and other times it 
just hangs there and has to be cut off to prevent it from 
being ripped off accidentally.  It is a continual process.  
It itches a little.  The veteran has a voiding dysfunction.  
(T. at p. 8)  He has medication to alleviate frequency and 
increase flow, but it has not helped.  He still has frequency 
and problems with flow.  He also has leakage, which he takes 
care of with toilet paper.  (T. at p. 9)

VA outpatient records show the veteran  presented in February 
2002 for a dermatology consult.  After reviewing the 
veteran's medical history, the examiner noted "simply a 
slightly discolored patch on the left lower lip," 
approximately 5 X 8 mm in size.  There are no systemic or 
nervous manifestations associated with the blemish.  
Examination of the veteran's feet revealed dermatophytosis of 
the soles of both feet and onychomycosis of all nails of the 
right foot and the fourth and fifth nails of the right foot.  
There was no ulceration, exfoliation, or crusting, simply 
slight scaling.  The veteran did not have any systemic or 
nervous manifestations from the nail condition.  The examiner 
concluded that chilitis of the lower lip was a much better 
diagnosis than eczema.

The veteran underwent a C&P examination in March 2002.  The 
claims folder was not provided for review.  The veteran 
reported discomfort, chiefly lateral, posterior, and superior 
to the lateral malleolus, of which he is constantly aware.   
He described his left ankle as somewhat weak and easy to 
twist.  He stated it eventually becomes more painful with 
ambulating.  Regarding his right shoulder, the veteran 
located tenderness and pain anterior in the area of the 
bicipital tendon.  The veteran stated he had exacerbation of 
his discomfort with some activities, chiefly throwing.  
Regarding his left lower lip, the veteran stated the ? X ?-
inch patch occasionally peels and is worse in dry, cold 
weather; otherwise, it is not bothersome to him.  There is no 
ulceration, bleeding, or drainage.  The veteran stated his 
feet bleed and crack occasionally, and are quite pruritic if 
he does not treat them.  They are somewhat pruritic when he 
does treat them.  The veteran disclosed that he has to 
urinate every hour on average and occasionally every 15 
minutes for a period of time.  He stated he gets up once or 
twice during the night to use the bathroom.  He stated he has 
constant leakage, but chooses to use toilet paper instead of 
a Depends-type undergarment.

Examination of the left ankle appreciated no palpable 
abnormality.  The foot and ankle were nontender except over 
the lateral and posterior malleolus.  Range of motion was as 
follows:  dorsiflexion to 5 degrees, plantar flexion to about 
60 degrees, supination to 20 degrees, and pronation to 30 
degrees.  Pronation causes the most pain.  The right shoulder 
had a mildly tender anterior over the bicipital tendon.  
Inward rotation was to 45 degrees and external rotation was 
to 90 degrees.  The veteran has pain at 90 degrees abduction.  
Forward rotation was to approximately 110 degrees.  There was 
no tenderness lateral or posterior.  No palpable 
abnormalities were appreciated.  There was no muscle wasting 
or other abnormality in the arm.  The veteran identified the 
location of the eczematous patch on his left lower lip, but 
there was nothing reliably visible to inspect at the time of 
examination.  There was no evidence of tinea pedis at the 
time of examination.  The veteran indicated that he had been 
treating it.  The veteran had typical mycotic toenails, five 
on the right and two on the left foot.  There was no evidence 
of infection or ingrowths.

The veteran underwent a C&P examination in September 2002 for 
evaluation of his service-connected urethral stricture.  The 
veteran reported he voids every 45 minutes during the day and 
also voids small amounts; it sometimes does not come out 
immediately.  He has nocturia one or two times a night.  He 
does not have true urinary incontinence, but does have post-
void urinary leakage or dribbling.  He has no hematuria or 
history of urinary tract infection, except for one in 1987.  
He reported having a moderate caffeine intake and alcohol 
intake was only occasional.  Physical examination was 
unremarkable.  The examiner had the veteran void and the 
post-void residual was checked; it was approximately 80 to 90 
milliliters.  Urinalysis was negative.  A cystoscopy was 
performed.  The urethra was normal until the membranous 
urethra was encountered.  At that point, the veteran incurred 
a fair amount of pain.  There was a moderate amount of 
sphincter spasm, and the examiner opined there was a wide 
caliber stricture.  It did not appear to be a pinpoint 
stricture.  The cystoscopy was terminated because of pain.  
The impression was membranous urethral stricture and voiding 
dysfunction.  The examiner opined that the voiding 
dysfunction was an overactive bladder with contributing 
factors, including some outlet obstruction from the urethral 
stricture and caffeine intake. 

The veteran underwent a C&P examination in September 2003.  
The examiner reviewed the veteran's records and noted his 
subjective complaints.  In addition to previous complaints, 
the veteran indicated his urethral stricture has caused lost 
time from work.  He continued to report frequency, hesitancy, 
dribbling, slow stream, and having to use a protective 
barrier because of incontinence.  He indicated he sometimes 
had to void as often as every 15 minutes.  He denied use of 
medications.  Regarding his left ankle, the veteran 
complained of chronic, nagging pain, chronic stiffness, edema 
for the last six months, and instability.  He denied use of 
any support, brace, cane, or crutches.  He denied any 
dislocation or recurrent subluxation.  The veteran did not 
indicate any impact on his occupation.  The veteran reported 
nagging to shooting pain in his shoulder.  He denied any 
treatment, surgery, supports, or slings.  He uses 
nonsteroidal anti-inflammatory drugs for pain.  The veteran 
stated the lesion on his left lower lip comes and goes, and 
is more bothersome in the winter with flaking and peeling.  
He stated it was not currently bothersome.  The veteran 
reported he uses over the counter topical medication to 
prevent cracking and bleeding in his feet.

Physical examination indicated no deformity, inflammation, or 
edema in the left ankle.  Range of motion studies showed the 
following: dorsiflexion to 5 degrees, plantar flexion to 60 
degrees, supination to 18 degrees, and pronation to 25 
degrees.  There was no tenderness with manipulation of the 
foot/ankle.  There was mild subjective pain over the 
malleolus.  There was no deformity, inflammation, or edema of 
the right shoulder.  There was mild tenderness over the 
bicipital tendon.  Range of motion showed the following: 
forward flexion to 120 degrees, hyperextension to 35 degrees, 
abduction to 100 degrees, adduction to 28 degrees, internal 
rotation to 45 degrees, and external rotation to 90 degrees.  
There was no tenderness or crepitus, or muscle wasting.  
Examination of the lower lip demonstrated it was clear of any 
flaking or cracking.  There was a small area with skin 
appearing new.  Examination of the toenails showed they were 
thick and crumbling.

The veteran and his spouse testified in a Board 
videoconference in March 2004.  The veteran's testimony 
indicated the following pertinent information:

The veteran's left ankle has been swollen ever since his 
retirement and it has never gotten better.  He cannot wear 
his shoes and has to be careful about buying new shoes.  
(Board Transcript (BT) at pp. 5-6)  It is painful, weak, and 
unstable.  (BT. at p. 30)  He has pain on motion in his 
shoulder.  (T. at p. 29)  The veteran has to urinate once or 
twice a night.  He has a slow, weak stream.  He wears pads 
and changes them six to eight times a day.  (T. at p. 20)  He 
uses an approximately ?-inch pad made of toilet paper in his 
underwear.  He found the men's undergarments to be too 
cumbersome.  The toilet paper is easier to manage.  (BT. at 
p. 35)    The veteran has been treated by having the urethra 
stretched.  The procedure was so painful and the result was 
so limited, the veteran feels it is not worth doing.  (T. at 
p. 21)  The VA examinations have not adequately documented 
the veteran's complaints.  On the last examination the doctor 
used a scope, but could not get through the stricture.  The 
examiner did not check to see if the veteran was wearing a 
pad.  The facts only come to light when the veteran pushes 
the issue.  He would be willing to submit to another 
examination and would prefer a different doctor.  (BT. at pp. 
21-23)  The last examiner told him he would need major 
surgery to permanently fix the stricture.  The veteran is 
considering surgery because the stricture is beginning to 
interfere with his work because he has to use the bathroom so 
frequently.  It has threatened his job. (BT. at p. 25)  The 
urethra stricture and the foot disorder have interfered with 
his job.  The veteran works in education and works, sitting 
at a computer most of the day.  He has to attend a lot of 
meetings and is either fidgety or has to hold up the meeting 
to go to the bathroom.  (BT. at pp. 36-37)  After trying 
three or four ointments, the veteran has found one that 
controls the itching and cracking.  (BT. at p. 26)  Toenails 
are crusty and hard, so they must be cut to prevent catching 
on socks or blankets.  

The spouse's testimony provided corroboration for the onset 
and chronic nature of the veteran's shoulder and ankle 
disorders.  (BT. at pp. 6-7)  Her testimony also indicated as 
follows:  

The veteran's urinary disorder has affected their family life 
because the veteran spends so much time in the bathroom.  The 
children and grandchildren notice and it's degrading.  He has 
to pad his underwear.  When out shopping, they have to return 
home so the veteran can use the bathroom.  (BT. at p. 25)  
When the couple is at home, they very easily go through a 
roll of toilet paper a day.  (BT. at p. 36)  The veteran's 
foot disorder was not active during his last physical 
examination because as long as he uses the ointment, his feet 
look normal.  If he goes two or three days without it, he 
scratches his feet "90 miles an hour" and they start to 
cracking, bleed, and peel.  (BT. at p. 28)

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected left ankle strain is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5024 (Tenosynovitis).  Under this diagnostic code, the 
disability will be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  Under Diagnostic 
Code 5003, degenerative arthritis due to trauma will be rated 
on the basis of limitation of motion of the specific joint or 
joints involved.  Note 2: The 20 percent and 10 percent 
ratings based on X-ray findings will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Under the applicable diagnostic code, a 10 percent rating is 
assigned for moderate limited motion of the ankle.  Marked 
limited motion of the ankle warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003) (Ankle, 
limited motion of).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2003).

The veteran's service-connected right shoulder strain is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5019 (Bursitis).  As with Diagnostic Code 5024 above, this 
code provides for an evaluation based on limitation of motion 
of the affected parts, as arthritis, degenerative.  

Under the applicable diagnostic code, limitation of the major 
arm to shoulder level is evaluated as 20 percent disabling.  
A 30 percent rating is assigned for limitation of motion of 
the major arm to midway between side and shoulder level.  
Limitation of motion of the major arm to 25 degrees from the 
side warrants a 40 percent evaluation.  38 C.F.R. § 5021 
(2003).

The veteran's service-connected onychomycosis/tinea pedis is 
currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (Dermatitis or eczema).  

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for skin disorders, as set 
forth in 38 C.F.R. § 4.118.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the Board must consider all versions.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
the regulation at issue in the present case, 64 Fed. Reg. 
25202-25210 (2002), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214-5230, cannot be construed to have retroactive 
effect unless its language requires this result.  See Kuzma, 
341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 
U.S. 244 (1994)).  By its terms the regulation is effective 
August 26, 2002, see 64 Fed. Reg. 25202-25210, and it thus 
cannot be applied to the period prior to that date. However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, to the period on or after August 
30, 2002, the effective date of the new regulation, 38 C.F.R. 
§ 4.118, codes 7800, 7806.  See VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change);  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "most favorable version rule" to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).  Therefore, the Board will address (1) 
whether, for the period prior to August 30, 2002, the veteran 
is entitled to a compensable rating under the old criteria 
and (2) whether, for the period on and after August 30, 2002, 
the veteran is entitled to a compensable rating under either 
the old or the new criteria.

Under the old criteria, Diagnostic Code 7806 provides a 10 
percent rating for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplates a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the new criteria, when the disorder covers less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and no more than topical therapy is 
required during the past 12-month period, a noncompensable 
rating is assigned.  A 10 percent rating is assigned when at 
least 5 percent, but less than 20 percent of the entire body 
is covered; or at least 5 percent, but less than 20 percent 
of exposed areas are affected; or intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is 
warranted for dermatitis or eczema, affecting 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or for dermatitis or eczema that requires systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
disability rating is assigned for dermatitis or eczema, 
affecting more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, or for dermatitis or eczema that required 
constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, during the 
past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2003).  

The veteran's service connected urethral stricture is 
currently evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 
7518 (Urethra, stricture of).  This code states that 
stricture of the urethra will be rated as a voiding 
dysfunction.  Voiding dysfunction is further classified as 
involving urine leakage, urinary frequency, or obstructive 
voiding.  38 C.F.R. § 4.115a (2003).  

For urine leakage, a 20 percent evaluation is assigned where 
the dysfunction requires the wearing of absorbent materials 
which must be changed less than 2 times per day.  A 40 
percent evaluation is warranted where there is evidence of 
urine leakage, frequency, or obstructed voiding that requires 
the wearing of absorbent materials which must be changed two 
to four times a day.  A maximum 60 percent evaluation is 
warranted where urine leakage, frequency, or obstructed 
voiding requires the use of an appliance or the wearing of 
absorbent material that must be changed more than four times 
a day.

For urinary frequency, a 10 percent evaluation is provided 
when urinary frequency requires daytime voiding at intervals 
between two and three hours or awakening to void two times 
per night.  A 20 percent evaluation is warranted where 
urinary frequency requires daytime voiding at intervals 
between one and two hours or awakening to void three to four 
times per night.  A maximum 40 percent evaluation is 
warranted where urinary frequency requires daytime voiding at 
an interval of less than one hour or awakening to void five 
or more times a night.

For obstructed voiding, § 4.115a provides for a 30 percent 
evaluation for urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent evaluation is 
assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:  1. Post void residuals 
greater than 150 cc; 2. Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); 3. Recurrent urinary 
tract infections secondary to obstruction; 4. Stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year is noncompensable.

ANALYSIS

The Board notes initially that in deciding the veteran's 
claim, the Board has considered the Court's determination in 
Fenderson v. West, 12 Vet. App. 119 (1999), and whether he is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not  limited to that reflecting the then current severity 
of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  The Board considered 
the application of reasonable doubt in the initial evaluation 
of the veteran's left ankle strain, right shoulder strain, 
onychomycosis and/or tinea pedis, eczema on the lower lip, 
and urethral stricture.  However, the evidence as to each of 
these evaluations either clearly favored the veteran's claim, 
which resulted in a grant of the benefits sought, or clearly 
preponderated against it.  Accordingly, reasonable doubt was 
not for application. 38 U.S.C.A. § 5107 (West 2002).

Left Ankle Strain

Review of the record indicates that the veteran's left ankle 
strain is appropriately evaluated as noncompensable from 
February 1, 1999, to March 5, 2002.  The veteran indicated in 
October 1998 that he sprained his ankle one to three times a 
year on average.  He stated that when sprained, the ankle 
swells, but otherwise, he has minimal discomfort.  On 
examination, he had both full strength and full range of 
motion without tenderness to palpation.  The Board further 
notes that VA outpatient records dated from January 2001 to 
March 2002, and private records from May 2000 to May 2001 
show no complaints, findings, or treatment of left ankle 
pain, weakness, or swelling.  An October 1998 X-ray 
examination was normal with no evidence of arthritis.  Since 
the evaluation of the veteran's left ankle strain is based on 
limited motion, and there is no arthritis or limited motion 
shown during the period from February 1, 1999, to March 5, 
2002, a noncompensable evaluation is warranted.  The Board 
also considered the veteran's subjective reports of pain, 
swelling, weakness under 38 C.F.R. §§ 4.40, 4.45, but as 
stated above, objective evidence, including treatment 
records, does not demonstrate evidence of swelling, pain, or 
weakness.  

The veteran reported in March 2002 that he is constantly 
aware of discomfort in the ankle.  He also stated that the 
ankle becomes more painful with ambulating.  On examination 
there was limited dorsiflexion, which notably, was reduced 
from 20 degrees in October 1998 to 5 degrees in March 2002.  
Pain was noted, especially on pronation.  Range of motion 
studies of the left ankle were very similar in September 
2003, with only a slight reduction in pronation and 
supination, and there was no tenderness with the manipulation 
of the foot/ankle.   The examiner indicated mild pain over 
the malleolus.  The disability picture in March 2002 and 
September 2003 does not establish that a rating in excess of 
10 percent is warranted.  In this regard, the Board notes 
that an October 2003 X-ray examination was again normal with 
no evidence of arthritis.  The clinical evaluation showed 
that the veteran has full range of motion in plantar flexion.  
Consequently, the Board is of the opinion that the overall 
limitation of motion cannot be described as more than 
moderate.  The Board considered the veteran's symptoms of 
pain, swelling, and instability.  However, pain was 
characterized only as mild and the examiner did not indicate 
he found any objective evidence to support the veteran's 
subjective complaint.  No tenderness was noted on 
manipulation of the ankle; and there was no objective 
evidence of swelling or instability.  There is no medical 
evidence to show that the veteran has left ankle pain or 
flare-ups of pain supported by objective findings that 
results in additional functional limitation of the ankle to a 
degree that supports a finding that the limitation of motion 
present more nearly approximates moderate limitation from 
February 1, 1999 to March 5, 2002, or marked versus moderate 
in degree thereafter, nor is there any competent evidence 
that demonstrates such limitation of function during the 
above periods of time due to weakness, fatigability or 
incoordination.  Based on the foregoing, the Board concludes 
that the factors to be considered pursuant to 38 C.F.R. §§ 
4.40 and 4.45 do not provide any basis for any higher 
disability ratings in the instant case.  

The Board considered referral for extraschedular 
consideration, but found it not to be warranted.  The 
provisions contained in the rating schedule will represent as 
far as practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.  38 C.F.R. § 3.321(a) (2003).  There is no 
evidence presented that demonstrates that the left ankle 
sprain is an exceptional disability that cannot be duly rated 
under regular schedular criteria.  The evidence of record 
fails to show marked interference with the veteran's 
employment, which has been described as primarily sitting at 
a desk while working on a computer.  As noted earlier, no 
treatment has been shown for the left ankle sprain in the 
last few years, most notably, no hospitalizations.  In the 
absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The evidence preponderates against an initial compensable 
rating from February 1, 1999, to March 5, 2002, and against 
an increased rating in excess of 10 percent from March 6, 
2002.  Consequently, reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Right Shoulder Strain

It is apparent from the record that the veteran is right-
handed.  In order to receive a 20 percent rating for a right 
shoulder strain under Diagnostic Code 5201, for either the 
major or minor upper extremity, the motion of the arm would 
have to be limited to the shoulder level.  Consideration of 
"DeLuca" factors, such as pain on movement, may also 
warrant an increased evaluation.  Review of the evidence 
indicates that a compensable rating is not warranted until 
March 6, 2002.  When the veteran underwent examination in 
March 1999, he had full range of motion in abduction, that 
is, he was able to lift his arm to 180 degrees, a significant 
distance above his head.  The examiner specifically noted 
this was done without difficulty.  The only discomfort 
acknowledged was tenderness over the acromioclavicular joint 
when palpated.  The Board observes that the veteran presented 
to his private doctor in May 2000, complaining of pain in the 
right scapula and shoulder girdle.  Spasm in the area was 
noted.  However, no range of motion studies were shown at 
that time and there was no further treatment, which would 
substantiate a sustained increase in disability prior to the 
VA examination in March 2002.  Full strength was also noted.  
An X-ray examination of the right shoulder in March 1999 was 
normal; there was no indication of arthritis.  

Although the veteran was able to lift his arm halfway in 
March 2002, he did so with pain at that point.  When he was 
examined in September 2003, he was able to abduct to 100 
degrees, 10 degrees past the midway point; and this was 
without pain on movement.  Taking the veteran's pain shown in 
March 2002 under consideration and the range of motion shown 
at that time and September 2003, the Board concludes that his 
shoulder strain disability more nearly approximates the 
criteria for a 20 percent rating rather than a 30 percent 
rating.  In this regard, the Board notes that range of motion 
more nearly approximated 90 degrees abduction rather than 
midway between the side and shoulder level.  An X-ray 
examination of the right shoulder in October 2003 was again 
normal with no indication of arthritis.   Thus, the evidence 
supports an increased rating to 20 percent, but no more than 
20 percent, for the veteran's right shoulder strain, from 
March 6, 2002.

There is no medical evidence to show that the veteran has 
right shoulder pain or flare-ups of pain supported by 
objective findings that results in additional  functional 
limitation of the shoulder to a degree that supports a 
finding that there was compensable limitation of motion 
present from February 1, 1999 to March 5, 2002, or motion 
that more nearly approximates limitation to midway between 
the side and shoulder level thereafter, nor is there any 
competent evidence that demonstrates such limitation of 
function during the above periods of time due to weakness, 
fatigability or incoordination.  Based on the foregoing, the 
Board concludes that the factors to be considered pursuant to 
38 C.F.R. §§ 4.40 and 4.45 do not provide any basis for any 
higher disability ratings in the instant case.  

Accordingly, a compensable initial evaluation for right 
shoulder strain from February 1, 1999 to March 5, 2002, is 
not warranted.  As the preponderance of the evidence is 
against this aspect of the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.  An initial 20 percent rating 
for right shoulder strain from March 6, 2002, but no more 
than 20 percent, is warranted.

The evidence fails to demonstrate any exceptional 
circumstances associated with the veteran's right shoulder 
strain, such as frequent hospitalizations or marked 
interference with employment.  Consequently, remand for 
extraschedular consideration is not warranted.  Bagwell, at 
p. 338-9.  Accordingly, an increased evaluation to 20 
percent, but no higher, is warranted for the veteran's 
service-connected right shoulder strain from March 6, 2002.

Onychomycosis and/or Tinea Pedis

As noted under Laws and Regulations, the schedular criteria 
for skin disorders were changed effective August 30, 2002.  
Because the veteran's claim was filed before the regulatory 
change occurred, the Board must undertake a three-part 
analysis:  
1) Determine whether the intervening change is more favorable 
to the veteran, which may require application of each version 
of the regulations to the facts of the case; 2) If the 
amendment is more favorable, application of that provision to 
rate the disability for the periods from and after the 
effective date of the regulatory change; 3) Application of 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000); 38 C.F.R. § 
3.114(a) (2003).  The Board finds that the older criteria is 
more favorable to the veteran, in that, they do not require a 
minimal percentage of the body area be affected to warrant 
higher ratings.  The older criteria also consider whether the 
affected area is exposed and whether disfigurement is 
present.  

VA examinations disclosed minimal findings regarding the 
veteran's eczema.  Only slight scaling was found on 
examination in February 2002.  The veteran has consistently 
given a history of treating his feet with topical creams and 
experiencing itching, cracking, and bleeding when his tinea 
pedis is left untreated.  He noted during the March 2002 
examination that sometimes his feet are quite pruritic even 
when he is treating them.  The medical history was 
corroborated by his wife's testimony that if the veteran went 
without treating his feet for just a few days, he would 
scratch his feet "90 miles an hour" and they would start to 
crack, bleed, and peel.  (BT. at p. 28).  The veteran's 
toenails were consistently discolored and thickened, and at 
times, brittle and crumbling.  In light of the testimony, but 
limited objective findings, the evidence for and against 
assignment of a 10 percent rating is in relative equipoise.  
With application of the doctrine of reasonable doubt 
(38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.), a 10 
percent rating is warranted.  A 30 percent evaluation is not 
warranted since objective evidence failed to establish 
exudation or constant itching, extensive lesions, or marked 
disfigurement or that 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected, or that 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required.

The evidence supports the conclusion that there was no actual 
variance in the severity of the veteran's service-connected 
onychomycosis and/or tinea pedis during the appeal period 
that would suggest a higher rating was warranted.  
Accordingly, the Board finds the veteran's disability 
evaluation for onychomycosis and/or tinea pedis should not be 
increased for any separate period based on the facts found 
during the appeal period.  The Board finds no evidence of 
marked interference with employment or frequent 
hospitalizations due to onychomycosis and/or tinea pedis.  In 
the absence of such factors, the Board is not required to 
discuss any further the possible application of 38 C.F.R. § 
3.321(b)(1).  See Bagwell, at 338-39.


Eczema on the Lower Lip

As stated above, the Board finds the old criteria for 
evaluation of eczema to be more favorable to the veteran than 
the new criteria.  Although the eczema is on an exposed 
surface, physicians have not found exfoliation or exudation 
on examination and there is no complaint of itching.  There 
is no report of any treatment for the lower lip.  Examiners 
have described the service-connected disability as "a 3X3 mm 
dry patch...benign," "simply a slightly discolored patch on 
the left lower lip" and "blemish," and a "small area with 
new skin."  The dermatologist who examined the area for 
treatment purposes could not determine any disabling 
features.  In light of the lack of objective findings on 
examination, the veteran's subjective symptoms of peeling and 
flaking simply do not meet the criteria for a 10 percent 
rating.  A compensable evaluation is not warranted because 
the evidence fails to show exfoliation, exudation, or itching 
and the affected area is less than 5 percent of exposed areas 
and no more than topical therapy is required during the past 
12-month period.  The evidence supports the conclusion that 
there was no actual variance in the severity of the veteran's 
service-connected eczema on the lower lip during the appeal 
period.  Consequently, staging is not for application.  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  

Referral for extraschedular consideration is not warranted, 
as there has been no showing of exceptional circumstances, 
such as marked interference with employment or frequent 
hospitalizations, associated with service-connected eczema of 
the lower lip.  See Bagwell, at 338-39.  
   
Urethral Stricture

When the diagnostic codes indicate a voiding dysfunction, 
only the predominant area of dysfunction, either urine 
leakage, urinary frequency, or obstructed voiding, shall be 
considered for rating purposes.  38 C.F.R. § 4.115a (2003).  
Review of the record indicates that the veteran's predominant 
dysfunction is urinary frequency.  This is most apparent from 
the veteran's subjective complaints and is further supported 
by objective evidence.  In this regard, the Board observes 
that the veteran complained of urinary frequency at VA 
examinations in October 1998 and December 1998, without any 
reference to leakage, dribbling, or incontinence.  It is 
noted that he only referred to dribbling by history with 
reference to what a doctor told him regarding his symptoms.  
Private records also reflect complaint of increasing problems 
with urinary frequency in May 2001, but again, the veteran 
apparently did not mention leakage.  The veteran first 
elaborated on the symptom of leakage in January 2002 when the 
veteran testified at a local hearing.  From that point 
onward, the veteran continued to complain of both frequency 
and constant leakage.  Another indication that leakage is of 
lesser import than frequency is the veteran's ability to 
address the leakage with tissue, as opposed to wearing 
absorbent materials, specifically manufactured for use with 
urinary incontinence or leakage.  Objectively, the examiner 
stated in September 2002 that the veteran did not have true 
urinary incontinence.  His opinion was the veteran's voiding 
dysfunction was an overactive bladder, with contributing 
factors, including some outlet obstruction from the urethral 
stricture and caffeine intake.  For these reasons, the Board 
concludes the predominant feature of the veteran's voiding 
dysfunction is urinary frequency.

VA examinations in 1998 indicate the veteran reported 
frequent urination, but did not quantify this symptom.  He 
denied any nocturia in October 1998, but did report nocturia 
once a night in December 1998.  This fails to meet the 
criteria for greater than a 10 percent evaluation.  The 
veteran did, however, report at the VA examination in March 
2002 that he urinated every hour on average and occasionally 
every 15 minutes.  This meets the criteria for a 20 percent 
evaluation, but because frequency is not less than one hour, 
the veteran is not entitled to a 40 percent evaluation.  In 
September 2002, he continued to report having to void 
frequently, but he stated he voided every 45 minutes and had 
nocturia once or twice a night.  This meets the criteria for 
40 percent, which is the maximum evaluation for a voiding 
dysfunction predominated by urinary frequency.  Accordingly, 
the Board finds that no greater than a 10 percent rating is 
warranted from February 1, 1999 to March 5, 2002, and a 20 
percent evaluation, but no more than 20 percent, is warranted 
from March 6, 2002 to September 10, 2002, and a 40 percent 
rating, but no more than 40 percent, is warranted from 
September 11, 2002.

The Board notes that the veteran's testimony in March 2004 
indicated his urinary frequency has interfered with work and 
threatened his job.  (BT. at p 25).  The veteran however, has 
offered no evidence other than his own statements that his 
urinary frequency has impacted his employment by lost time.  
He reported that this is manifested when he has to interrupt 
meetings to use the bathroom or spend relatively longer 
periods of time.  The Board finds these circumstances do not 
demonstrate marked interference with employment.  Evidence 
reflects the veteran has not been hospitalized frequently to 
treat his service-connected urinary stricture.  Consequently, 
the Board concludes that the evidence fails to show the 
veteran's urinary stricture presents such exceptional 
disability as to warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321.


ORDER

A compensable initial evaluation for left ankle strain, from 
February 1, 1999 to March 5, 2002, is denied.  

An initial evaluation in excess of 10 percent for left ankle 
strain, from March 6, 2002, is denied. 

A compensable initial evaluation for right shoulder strain, 
from February 1, 1999 to March 5, 2002, is denied.

An initial 20 percent rating for right shoulder strain, from 
March 6, 2002, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

An initial 10 percent evaluation for onychomycosis and/or 
tinea pedis is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

A compensable initial evaluation for eczema on the lower lip 
is denied.

An initial 10 percent evaluation for urethral stricture, from 
February 1, 1999, to March 5, 2002, is denied.

A 20 percent evaluation for urethral stricture, from March 6, 
2002, to September 10, 2002, is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.

A 40 percent evaluation for urethral stricture, from 
September 11, 2002, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


REMAND

The veteran's testimony during the March 2004 Board 
videoconference indicated he had documentary evidence to 
present regarding his claim for service connection for a back 
disorder and he did not wish to waive RO consideration of the 
evidence.  (BT. at p. 3)  The evidence submitted was a letter 
from J.J.P., D.C. dated in February 2004 and a radiology 
report of a lumbar series dated in September 2002.  Dr. P. 
stated that she currently treats the veteran for low back 
pain and low back spasm.  The radiology report reveals an 
impression of L5 spondylolysis, mild grade 1 
spondylolisthesis, and evidence of lower lumbar degenerative 
disc disease.  As the evidence appears relevant to the issue 
on appeal, it must be remanded to the agency of original 
jurisdiction for review of the newly submitted evidence.

Testimony also revealed the veteran was submitting releases 
for additional medical records pertaining to entitlement to 
service connection for a sleep disorder and for loss of grip 
strength in both hands.  (BT. at pp. 3-4)  The release 
identifies treatment of the sleep disorder by Dr. A. in 
August 2003, and treatment for the hands by Dr. T. in March 
2002.  Review of the file reveals an August 2003 outpatient 
polysomnogram report from D.E.A., M.D.; however, it is 
unclear from the veteran's testimony whether he is referring 
to this report, which has previously been considered by the 
RO, or additional treatment in August 2003.  Review of the 
file indicates that the treatment records from Dr. T. only go 
up to February 2001.  Consequently, the issues of entitlement 
to service connection for a sleep disorder and for loss of 
grip strength in both hands are both remanded for further 
evidentiary development.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should take appropriate 
action to obtain the identified records 
from D.E.A., M.D. and J.J.P., D.O., and 
any additional evidence adequately 
identified by the veteran.  In 
accordance with the VCAA, VA must make 
every reasonable effort to obtain 
relevant records.  38 U.S.C.A. § 
5103A(b)(1).  If, after making 
reasonable efforts to obtain relevant 
records, the Secretary is unable to 
obtain the relevant records sought, the 
Secretary shall notify the claimant that 
the Secretary is unable to obtain 
records, and such notification shall
(a) identify the records the Secretary 
is unable to obtain; (b) briefly explain 
the efforts that the Secretary made to 
obtain those records; and (c) describe 
any further action to be taken by the 
Secretary with respect to the claim.   
38 U.S.C.A. § 5103A(b)(2)

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
back disorder, for a sleep disorder, and 
for loss of grip strength in both hands.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



